 



Ex. 10.6

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT
(Inventory Loan)

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of February 28, 2005, (the “First Amendment”) entered into by SILVERLEAF
RESORTS, INC., a Texas corporation, (as “Borrower”), and TEXTRON FINANCIAL
CORPORATION, a Delaware corporation as (“Lender”).

WITNESSETH:

WHEREAS, Borrower is engaged in the business of acquiring, constructing,
developing, owning, managing, selling and otherwise dealing with Intervals at
the Resorts (as each such term is hereafter defined);

WHEREAS, Lender and Borrower are parties to that certain Loan and Security
Agreement, dated as of December 16, 1999, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of April 17, 2001, as further
amended by that certain Second Amendment to Loan and Security Agreement, dated
as of April 30, 2002, as further amended by that certain Letter Amendment, dated
as of March 27, 2003, and as further amended by that certain Third Amendment to
Loan and Security Agreement (Inventory Loan), dated as of December 19, 2003
(collectively, the “Original Loan Agreement”).

WHEREAS, pursuant to the Original Loan Agreement, Lender agreed, subject to the
terms and conditions of the Original Loan Agreement, to provide to Borrower, for
the purpose of providing liquidity in connection with Borrower’s ownership,
purchase and warehousing of Intervals (as such term is hereinafter defined), a
loan in the maximum amount of $10,000,000 (the “Existing Inventory Loan”), which
loan is evidenced by Borrower’s Amended and Restated Secured Promissory Note,
dated as of April 30, 2002 (the “Existing Note”);

WHEREAS, Lender and Borrower further amended and restated the Original Loan
Agreement in its entirety pursuant to an Amended and Restated Loan, Security and
Agency Agreement dated as of March 5, 2004, as amended by that certain Letter
Amendment, dated as of April 16, 2004, and as further amended by that certain
Letter Amendment, dated as of July 30, 2004 (the “Restated Loan Agreement” and
as amended hereby the “Loan Agreement”)

WHEREAS, pursuant to the Restated Loan Agreement, Lender agreed, subject to the
terms and conditions of the Restated Loan Agreement, to provide to Borrower, for
the purpose of providing liquidity in connection with Borrower’s ownership,
purchase and warehousing of Intervals (as such term is hereinafter defined), to
make an additional inventory loan to the borrower in the maximum amount of
$8,000,000 (the “New Inventory Loan”). The Existing Inventory Loan

 



--------------------------------------------------------------------------------



 



and the New Inventory Loan are evidenced by the Existing Note, in the original
principal amount of Ten Million Dollars ($10,000,000) and the Borrower’s Secured
Promissory Note, dated March 5, 2004, in the original principal amount of Eight
Million Dollars ($8,000,000);

WHEREAS, Borrower has requested and Lender has agreed, subject to the terms and
conditions herein, that Lender provide an additional inventory loan to Borrower
to the maximum amount of $5,000,000 (the “Inventory Term Loan”) for the purpose
of repaying the Term Loan Components of the Additional Credit Facility and
Existing Credit Facilities.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms. All capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement.

2. Elimination of Requirement for Business Plan. The Loan Agreement is modified
in part to add the following provision:

“Elimination of Requirement for Business Plan. Provided no Event of Default or
condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, the requirement for Borrower
to maintain and adhere to the Business Plan is eliminated in all respects from
and after the date that: (i) the Term Loan Component has been paid in full; and
(ii) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Lender.”

3. Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(ll) will be amended in its entirety and
replaced with the following new Section 1.1(ll), on the date that the Term Loan
Component has been paid in full:

“(ll) Final Maturity Date. March 31, 2009 with respect to the Existing Inventory
Loan and the New Inventory Loan, and March 31, 2007 with respect to the
Inventory Term Loan.”

4. Definitions. Section 1.1(tt) is hereby amended in its entirety and replaced
with the following new Section 1.1(tt):

“(tt) Interest Rate. The Interest Rate on: (i) the Existing Inventory Loan Note
shall be a variable rate, adjusted as of each LIBOR Determination Date, equal to
the sum of LIBOR, determined as of each LIBOR Determination Date, plus three and
one-quarter percent (3.25%) per annum and (ii) the New Inventory Loan Note and
the Inventory Term Loan Note shall be a variable rate, adjusted as of each Prime
Rate Determination Date, equal to the sum of the Prime Rate, determined

2



--------------------------------------------------------------------------------



 



as of each Prime Rate Determination Date, plus three percent (3.0%) per annum,
provided, however, that at no time shall the Interest Rate on the New Inventory
Loan Note or the Inventory Term Loan Note be less than six percent (6.0%) per
annum.”

5. Definitions. Section 1.1(ccc) is hereby amended in its entirety and replaced
with the following new paragraph:

“(ccc) Loan or Loans. The terms “Loan” and “Loans” mean the Existing Inventory
Loan, the New Inventory Loan, and the Inventory Term Loan, singly and
collectively, as the context requires.”

6. Definitions. Section 1.1(fff) is hereby amended in its entirety and replaced
with the following new Section 1.1(fff):

“(fff) Loan to Retail Value Ratio. The term “Loan to Retail Value Ratio” shall
mean the ratio of the outstanding principal balance of the Loan, from time to
time, to the Retail Value of the Inventory. The Loan to Retail Value Ratio shall
be 15% for the Existing Inventory Loan and the Inventory Term Loan and 11% for
the New Inventory Loan.”

7. Definitions. Section 1.1(ooo) is hereby amended in its entirety and replaced
with the following new Section 1.1(ooo):

“(ooo) Note. Singly and collectively, the Existing Inventory Loan Note, the New
Inventory Loan Note, and the Inventory Term Loan Note.”

8. Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(uuu) will be amended in its entirety and
replaced with the following new Section 1.1(uuu), on the date that the Term Loan
Component has been paid in full:

“(uuuu) Term. The term for the Existing Inventory Loan and New Inventory Loan,
shall be the period ending March 31, 2009, and for the Inventory Term Loan shall
be the period ending March 31, 2007.”

9. Definitions. Section 1.1 is hereby amended in part to add the following new
paragraphs:

“(ddddd) Backup Servicing Agreement. Shall mean that certain Backup Servicing
Agreement dated as of April 10, 2001, as amended by the First Amendment to the
Backup Servicing Agreement dated as of April 30, 2002.”

“(eeeee) Declarant Rights. Shall mean the rights of the declarant described on
Schedule 1.1(c) attached hereto.”

3



--------------------------------------------------------------------------------



 



“(fffff) Inventory Term Loan. The term “Inventory Term Loan” shall mean that
certain $5,000,000.00 credit facility provided by Lender to Borrower pursuant to
Borrower pursuant to this Agreement and evidenced by the Inventory Term Loan
Note.”

“(ggggg) Inventory Term Loan Note. The term “Inventory Term Loan Note” shall
mean that certain Secured Promissory Note in the form attached as Exhibit A
dated as of February 28, 2005, made by Borrower to Lender to evidence the
Inventory Term Loan in the maximum principal amount of $5,000,000.00, as it may
hereafter be amended from time to time.”

“(hhhhh) Management Agreement. Shall mean that certain Management Agreement by
and between Silverleaf Club and Silverleaf Resorts, Inc. dated as of March 28,
1990 as amended to date.”

“(iiiii) Utility Purchase Agreement. Shall mean that certain Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004.”

“(jjjjj) Utility Rights. Shall mean the Facilities, Real Property and Utilities,
as those terms are defined in the Utility Purchase Agreement, that are part of
the Additional Resort Collateral.”

10. Revolving Loan and Lending Limits. Provided that no Event of Default or
condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, Section 2.1 will be amended
in its entirety and replaced with the following new Section 2.1, on the date
that the Term Loan Component has been paid in full:

“(2.1) Revolving Loan and Lending Limits . Upon the terms and subject to the
conditions set forth in this Agreement, including but not limited to Section 2.8
hereof, the Lender shall make Advances to the Borrower, of up to
$16,000,000 million under the Existing Inventory Loan and the New Inventory Loan
and on the Closing Date up to $5,000,0000 under the Inventory Term Loan.
Borrower may borrow, repay and reborrow during the Revolving Loan Period, as
such term is hereafter defined, principal under the Existing Inventory Loan and
the New Inventory Loan in an amount not to exceed at any time in the aggregate
the lesser of: (i) the Loan to Retail Value Ratio of the Required Retail Value
of the Inventory or (ii) $16,000,000.00 (such amount being the aggregate
principal amount of the Existing Inventory Loan and the New Inventory Loan), as
reduced as set forth in Section 2.4(b)(ii) hereof. Under no conditions may the
Borrower repay and reborrow principal under the Inventory Term Loan. Borrower
acknowledges and agrees that Lender may make Advances from the Existing
Inventory Loan, the New Inventory Loan and/or the Inventory Term Loan in such
manner and amount as Lender may determine in its sole discretion. The

4



--------------------------------------------------------------------------------



 



Revolving Loan Period shall be the period during the Term in which the Borrower
may borrower, repay and reborrow Advances and shall terminate in all respects on
March 31, 2007. Borrower’s right to receive Advances hereunder shall also be
subject to the terms and conditions set forth in that certain Second Amended and
Restated Intercreditor Agreement between Lender, Heller, Borrower and Sovereign
dated of even date herewith, as may be amended hereafter (the “Intercreditor
Agreement”), but only so long as the Intercreditor Agreement remains in full
force and effect. Notwithstanding anything herein to the contrary, Borrower
acknowledges, confirms and agrees that it shall not be entitled to receive, nor
shall Lender be required to make, any Advance if and to the extent that Borrower
has failed to substantially adhere to the Business Plan, including the Senior
Lender Advance Schedule, as determined by Lender in its sole and absolute
discretion, so long as Borrower is required to maintain and adhere to the
Business Plan under this Agreement. ”

11. Monthly Payments. Section 2.3(a) is hereby amended in its entirety and
replaced with the following new Section 2.3(a):

“(a) Monthly Payments. The Borrower shall pay to the Lender, on the first day of
each month and until the respective Loan is paid in full: (1) commencing on
March 1, 2005, interest on the outstanding principal balance of the Existing
Inventory Loan and New Inventory Loan, from time to time, at the applicable
Interest Rate; and (2) commencing on May 1, 2005, an amount equal to $185,000
plus interest on the outstanding principal balance of the Inventory Term Loan,
from time to time, at the applicable Interest Rate. Lender shall apply each such
payment in the following order: (i) to the payment of all costs or expenses
incurred by the Lender pursuant to this Agreement in creating, maintaining,
protecting or enforcing the Liens in and to the Collateral and in collecting any
amount due to Lender in connection with the Loan; (ii) to any interest accrued
at the Default Rate; (iii) to the payment of accrued and unpaid interest at the
applicable Interest Rate; (iv) to the reduction of principal of the Inventory
Term Loan in an amount up to $185,000; and (v) to the reduction of the principal
balance of the Existing Inventory Loan, the New Inventory Loan, and the
Inventory Term Loan in such order and manner as Lender may determine in its sole
discretion. If the amount of the funds received by Lender with respect to any
month is insufficient to pay in full all amounts due from Borrower to Lender
under this Agreement, Borrower shall pay the difference to Lender on or before
the fifth (5th) day after notice from Lender to Borrower advising Borrower of
such insufficiency. ”

12. Payments. Section 2.3 is hereby amended in part by adding the following new
Section 2.3(d):

“(d) Final Term Payment. The entire outstanding principal amount of the
Inventory Term Loan together with all accrued interest shall be due and payable,
without notice or demand, on March 31, 2007. ”

5



--------------------------------------------------------------------------------



 



13. Loan Term. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 2.7 will be amended in its entirety and replaced
with the following new Section 2.7, on the date that the Term Loan Component has
been paid in full:

“2.7 Loan Term. The term of the Loan shall terminate on March 31, 2009, except
for the Inventory Term Loan, which shall terminate on March 31, 2007. ”

14. Release of Utility Rights, Additional Resort Collateral and Sovereign
Collateral. Section 3 is hereby amended in part to add the following new
Section 3.15:

“3.15 Release of Liens. Notwithstanding anything contrary in the Loan Agreement,
and provided no Event of Default or condition, omission or act which, with the
passage of time, notice or both, would constitute an Event of Default, has
occurred:

(a) the Utility Rights shall be released from the Lien of the security interest
granted to Lender hereunder on the date that: (i) the sale of the Utility Rights
is closed pursuant to the Utility Purchase Agreement; and (ii) the net proceeds
of such sale in an amount not less than thirteen million dollars ($13,000,000)
is transferred to Lender to be held in escrow until March 31, 2005, on which
date Lender shall apply such proceeds to the Revolving Component of the
Additional Credit Facility and Existing Credit Facilities, or sooner if required
by Lender to make a contractually obligated payment under the Loan Facilities;

(b) the Additional Resort Collateral, except for the Declarant Rights and the
Management Agreement, shall be released from the Lien of the security interest
granted to Lender hereunder on the date that the Term Loan Component has been
paid in full;

(c) all collateral securing the Sovereign Facility, which shall mean the Notes
Receivable and related Mortgages exclusively assigned to Sovereign in connection
with an advance under its loan documents, shall be released from the Lien of the
security interest granted to Lender hereunder on the date that: (i) the Term
Loan Component has been paid in full; (ii) Borrower has achieved the net income
projection for the six months ending December 31, 2004 and exceeded by 10% the
net income projection for the fiscal year ending December 31, 2004, as those net
income projections appear in the Business Model dated November 13, 2003, such
net income results to be evidenced by audited Financial Statements delivered by
Borrower to Lender; and (iii) all Collateral is released from any lien granted
to Sovereign pursuant to the Sovereign Documents; and

(d) the Declarant Rights and the Management Agreement shall be released from the
Liens of the security interest granted to Lender hereunder on the date that:
(i) the Term Loan Component has been paid in full; (ii) Borrower has achieved
the net income projection for the six months ending December 31, 2004 and
exceeded by 10% the net income projection for the fiscal year ending December

6



--------------------------------------------------------------------------------



 



31, 2004, as those net income projections appear in the Business Model dated
November 13, 2003, such net income results to be evidenced by audited Financial
Statements delivered by Borrower to Lender; (iii) Borrower files a negative
pledge in a form acceptable to Lender in the land records for each Resort that
neither Declarant Rights nor the Management Agreement will be assigned,
transferred, or encumbered; and (iv) the Declarant Rights and the Management
Agreement are also released from any lien granted to Sovereign pursuant to the
Sovereign Documents. Notwithstanding anything herein to the contrary, to the
extent that the Declarant Rights or Management Agreement have not already been
released from any lien granted to Lender hereunder, on the date that the maximum
aggregate Commitment under this Agreement, the Additional Credit Facility and
Existing Credit Facilities has been reduced to $82,000,000.00 for the Revolving
Loan Component, the Declarant Rights and Management Agreement shall be released
from the Lien of the security interest granted to Lender hereunder, provided
that: (1) Borrower files a negative pledge in a form acceptable to Lender in the
land records for each Resort that neither the Declarant Rights nor the
Management Agreement will be assigned, transferred, or encumbered and (2) the
Declarant Rights and Management Agreement are also released from any lien
granted to Sovereign pursuant to the Sovereign Documents.

15. Tangible Net Worth. Provided that: (i) no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has occurred; and (ii) Tangible Net Worth as of
December 31, 2004 meets or exceeds the requirement of the existing
Section 7.1(cc)(i) Tangible Net Worth Covenant, Section 7.1(cc)(i) will be
deleted in its entirety and replaced with the following new Section 7.1(cc)(i),
on the date that: (1) the Term Loan Component has been paid in full; and
(2) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Lender:

“(i) Tangible Net Worth. Borrower shall at all times have and maintain Tangible
Net Worth in an amount which shall not be less than an amount equal to the
Tangible Net Worth as stated in the annual audited financial statements as of
December 31, 2004 plus (A) fifty percent (50%) of the aggregate amount of
proceeds received by Borrower after December 31, 2004 in connection with
(1) each issuance by Borrower of any class or classes of capital stock after
December 31, 2004, except for stock issued to retire existing unsecured
subordinated debt, and (2) each incurrence of unsecured subordinated debt after
December 31, 2004, except for unsecured debt issued to retire existing unsecured
subordinated debt, plus (B) fifty percent (50%) of the aggregate amount of net
income (calculated in accordance with GAAP) of Borrower after December 31,
2004.”

16. Elimination of Requirement for Standby Manager, Resort Consultant and
Standby Servicer. Section 7.1 is hereby amended in part to add the following new
paragraph:

7



--------------------------------------------------------------------------------



 



“7.1 (ff) Elimination of Requirement for Standby Manager, Resort Consultant and
Standby Servicer. Provided no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, the Standby Management Agreement shall be released from
the security interest granted to Lender hereunder and Borrower may terminate the
agreement with the Standby Manager and Resort Consultant required under Section
7.1(y), and may amend the agreement with the Standby Servicer required under
Section 7.1(y) to allow for Warm Backup, as that term is described in Exhibit B
to that certain Backup Servicing Agreement among Standby Servicer, Borrower, and
Agent dated as of April 10, 2001, as amended to date and, provided that: (i) the
Term Loan Component has been paid in full; (ii) Borrower has achieved the net
income projection for the six months ending December 31, 2004 and exceeded by
10% the net income projection for the fiscal year ending December 31, 2004, as
those net income projections appear in the Business Model dated November 13,
2003, such net income results to be evidenced by audited Financial Statements
delivered by Borrower to Lender; (iii) any requirement for the Standby Manager
or Resort Consultant is eliminated from the Sovereign Documents; and (iv) the
Standby Management Agreement is also released from any security interest granted
to Sovereign pursuant to the Sovereign Documents.”

17. Limitation on Other Debt, Further Encumbrances. Provided no Event of Default
or condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, Section 7.2(a) will be
deleted in its entirety and replaced with the following paragraph on the date
that: (i) the Term Loan Component has been paid in full; and (ii) Borrower has
achieved the net income projection for the six months ending December 31, 2004
and exceeded by 10% the net income projection for the fiscal year ending
December 31, 2004, as those net income projections appear in the Business Model
dated November 13, 2003, such net income results to be evidenced by audited
Financial Statements delivered by Borrower to Lender:

“7.2(a) Limitation on Other Debt, Further Encumbrances. Borrower will not obtain
financing and grant liens with respect to the Collateral, except as hereafter
provided. Notwithstanding anything herein to the contrary, Borrower may, without
first obtaining the written consent of Lender obtain financing and grant liens
with respect to any of its assets or other property except for the Collateral
and those assets or property restricted by a negative pledge provided:
(i) Borrower provides ten days prior written notice to Lender setting forth the
terms and conditions of such financing; (ii) no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has occurred; (iii) such financing does not
result in an Event of Default hereunder or under or under Heller Documents, the
Sovereign Documents, DZ Documents, Bond Holder Exchange Documents or the
documents evidencing any other indebtedness of Borrower; (iv) Lender is promptly
provided a copy of the fully executed loan documents relating thereto.”

18. Subordinated Obligations. Provided no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has

8



--------------------------------------------------------------------------------



 



occurred, Section 7.2(f) will be amended by adding the following sentence to the
end of such section on the date that: (i) the Term Loan Component has been paid
in full; and (ii) Borrower has achieved the net income projection for the six
months ending December 31, 2004 and exceeded by 10% the net income projection
for the fiscal year ending December 31, 2004, as those net income projections
appear in the Business Model dated November 13, 2003, such net income results to
be evidenced by audited Financial Statements delivered by Borrower to Lender.

“Notwithstanding anything to the contrary in this Section 7.2(f), so long as
Borrower’s Tangible Net Worth remains in compliance with Section 7.1(cc)(i)
Borrower may: (i) retire unsecured subordinated debt with the proceeds from the
issuance of stock or the incurrence of unsecured debt, and/or (ii) declare
dividends, buy back stock, and perform other equity transactions.”

19. Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Provided no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred, Section 7.2(k) will be deleted in its entirety and replaced with
the following new Section 7.2(k), on the date that: (i) the Term Loan Component
has been paid in full; and (ii) Borrower has achieved the net income projection
for the six months ending December 31, 2004 and exceeded by 10% the net income
projection for the fiscal year ending December 31, 2004, as those net income
projections appear in the Business Model dated November 13, 2003, such net
income results to be evidenced by audited Financial Statements delivered by
Borrower to Lender:

“(k) Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Borrower may amend or modify the Sovereign Documents, the DZ
Documents, the Bond Holder Exchange Documents, the Silverleaf Finance II
Documents or the documents evidencing any other indebtedness of Borrower, and
Borrower may extend, modify, increase or terminate the DZ Facility, the Bond
Holder Exchange Transaction, the Sovereign Facility, the TFC Conduit Loan or any
other credit facility or loan, without the prior written consent of Lender,
provided Borrower provides Lender with (i) ten days prior written notice setting
forth the terms and conditions thereof and (ii) a copy of the fully executed
loan documents thereof promptly after execution.”

20. Conditions Precedent. This First Amendment shall not be effective until all
of the following conditions have been satisfied:

(a) Approval of Documents. Borrower has delivered to Lender (with copies to
Lender’s counsel), and Lender has reviewed and approved in its sole discretion,
the form and content of all of the items specified in Subsections (i) through
(vii) below (the “Submissions”). Lender shall have the right to review and
approve any changes to the form of any of the Submissions. If Lender disapproves
of any changes to any of the Submissions, Lender shall have the right to require
Borrower either to cure or correct the defect objected to by Lender or to elect
not to fund any Advance. Under no circumstances shall Lender’s failure to
approve

9



--------------------------------------------------------------------------------



 



or disapprove a change to any of the Submissions be deemed to be an approval of
such Submissions. All of the Submissions shall be prepared at Borrower’s sole
cost and expense.

(i) A certificate in the form attached to the First Amendment as Exhibit A-1 to
be signed by the president, vice president or secretary of the Borrower;

(ii) Copies of any amendments to the articles of incorporation/charter and
bylaws of Borrower not previously delivered to Lender, certified to be true,
correct and complete by Borrower and the Secretary of State of the State of
Texas and current certificates of good standing for Borrower for the State of
Texas and states where the Resorts are located, a current certificate of
authority to conduct business by the Secretary of State in each state in which
Borrower conducts business;

(iii) A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute the First Amendment and all such documents requested by Lender
in the form attached to the First Amendment as Exhibit B-1;

(iv) A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures of
the specified officers of Borrower authorized to sign this First Amendment and
all such documents requested by Lender in the form attached to the First
Amendment as Exhibit C-1;

(v) Fully executed closing documents from the sale of the utility rights which
comprise part of the Additional Resort Collateral pursuant to the Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004. Such sale will provide
not less than thirteen million dollars ($13,000,000) of net proceeds. Lender
hereby authorizes Borrower to consummate the sale of the utility rights subject
to the terms and conditions of this First Amendment;

(vi) Closing Opinions of Counsels for Borrower;

(vii) Such other agreements, documents, instruments, certificates and materials
as Lender may request to evidence the Indebtedness, to evidence and perfect the
rights and Liens and security interests of Lender contemplated by the Loan
Documents as amended hereby, and to effectuate the transactions contemplated in
this First Amendment.

10



--------------------------------------------------------------------------------



 



(b) Conditions to Closing.

(i) Execution of this First Amendment;

(ii) Execution of the amendments to the Additional Credit Facility and Existing
Credit Facilities dated of even date herewith;

(iii) Borrower shall have delivered to Lender the Inventory Term Loan Note;

(iv) Lender shall have received evidence, in form and substance satisfactory to
Lender, that the consent of each party entitled to consent to this First
Amendment has been obtained;

(v) Borrower shall have paid all fees of all Lenders in connection with this
First Amendment; and

(vi) Lender shall have delivered originals of all releases of Liens contemplated
by this First Amendment to Lender’s counsel to be held in escrow until such time
as Lender notifies Lender’s counsel that Borrower has satisfied all conditions
and is entitled to such releases.

21. Further Documentation. Borrower agrees to execute and deliver to Lender any
and all additional documentation as Lender may now or hereafter require in order
to effectuate the terms and conditions of this First Amendment.

22. Effect of Amendment. The Loan Agreement, as herein amended, shall remain in
full force and effect.

23. Ratification and Confirmation. Except as herein expressly amended, Borrower
hereby ratifies, confirms, assumes and agrees to be bound by all of
representations, warranties, statements, covenants and agreements set forth in
the Loan Agreement and the other Loan Documents, as previously amended. The
Borrower reaffirms, restates and incorporates by reference all of the
representations, warranties, covenants and agreements made in the Loan Documents
as if the same were made as of this date. The Borrower agrees to pay the Loan
and all related expenses, as and when due and payable in accordance with the
Loan Agreement and the other Loan Documents, and to observe and perform the
Obligations, and do all things necessary which are not prohibited by law to
prevent the occurrence of any Event of Default. In addition, to further secure,
and to evidence and confirm the securing of, the prompt and complete payment and
performance by the Borrower of the Loan and all of the Obligations, for value
received, Borrower unconditionally and irrevocably assigns, pledges and grants
to Lender, and hereby confirms or reaffirms the prior granting to Lender of, a
continuing First priority Lien, mortgage and security interest in and to all of
the Collateral, except as otherwise set forth herein, whether now existing or
hereafter acquired. Also, as provided in the Loan Documents, the Loan is and
shall be further secured by the Liens and security interests in favor of Lender
in the properties and interests relating to Additional Eligible Resorts, which
now or hereafter serve as collateral security for any Obligations. Upon
satisfaction of the requirements for approval by Lender of Additional Resorts,
Borrower shall record, or cause to be recorded, such mortgages,

11



--------------------------------------------------------------------------------



 



deeds of trust, deeds to secure debt, assignments, pledges, security agreements
and UCC Financing Statements in the appropriate public records of the state in
which each Resort is located to further evidence and perfect Lender’s Lien on
the Collateral. Borrower agrees to deliver or cause to be delivered by its
Affiliates, such mortgages, deeds of trust, deeds to secure debt, assignments,
pledges, security agreements and UCC Financing Statements as Lender may deem
necessary to further evidence and perfect the Lender’s Lien on the Collateral.

24. GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY BE
EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF ITS
CHOICE OF LAWS PRINCIPLES.

25. General Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a) Organization, Standing, Qualification. Borrower: (a) is a duly organized and
validly existing Texas corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and (b) has all requisite power,
corporate or otherwise, to conduct its business and to execute and deliver, and
to perform its obligations under, the Loan Documents.

(b) Authorization, Enforceability, Etc

(i) The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (1) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (2) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Lenders; or (3) result in a
breach of, or constitute a default by Borrower under, any indenture, loan or
credit agreement or any other agreement, document, instrument or certificate to
which Borrower is a party or by which it or any of its assets are bound or
affected.

(ii) No approval, authorization, order, license, permit, franchise or consent
of, or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners’ Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.

(iii) The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

12



--------------------------------------------------------------------------------



 



(c) No Event of Default. No Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred under the Loan Agreement as amended to date, the
Additional Credit Facility and Existing Credit Facilities, the Heller Facility,
the Sovereign Facility, DZ Facility, Bond Holder Exchange Facility or any other
indebtedness of Borrower.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed on their behalf as of the day and year first written above.

              Witnessed By:       TEXTRON FINANCIAL CORPORATION
 
           
/S/ SEBASTIAN GROMOUDIN
                         

      By:   /S/ JOHN D’ANNIBALE              
/S/ GINGER HAYES
      Name:   John D’Annibale              

      Its:   V/P
 
                    SILVERLEAF RESORTS, INC.
 
           
/S/ PATRICIA K. DOREY
                         

      By:   /S/ HARRY J. WHITE, JR.              
/S/ PENNY J. PELHAM
      Name:   Harry J. White, Jr.              

      Its:   CFO

 



--------------------------------------------------------------------------------



 



             
STATE OF CONNECTICUT
    )      

    )     ss: East Hartford
COUNTY OF HARTFORD
    )      

     At East Hartford in said County and State on this _24___day of ___February
, 2005, personally appeared _John D’Annibale duly authorized ___Vice President
of Textron Financial Corporation, and he acknowledged the foregoing instrument
by him signed and sealed to be his free act and deed and the free act and deed
of Textron Financial Corporation.

         
Before me:
  /S/ LAURA D’ANGELO              

  Notary Public in and for said State    

  My Commission Expires: Feb. 28, 2009    

  Commissioner of the Superior Court    

             
STATE OF TEXAS
    )      

    )     ss:
COUNTY OF DALLAS
    )      

     At ___Dallas, Texas___in said County and State on this _1st___day of
March___, 2005, personally appeared ___Harry J. White, Jr.___, duly authorized
officer of SILVERLEAF RESORTS, INC., and he/she acknowledged the foregoing
instrument by him/her signed and sealed to be his/her free act and deed and the
free act and deed of Silverleaf Resorts, Inc., a Texas corporation, on behalf of
the corporation.

         
Before me:
  /S/ TAMMY J. MARTIN              

  Notary Public in and for said State    

  My Commission Expires: 1-6-2009    

List of Exhibits and Schedules Attached to Agreement and not filed herewith:

Ex. A-1: Borrower’s Certificate
Schedule A: Amendments or Restatements to Documents
Schedule B: Existing Resorts
Schedule C: List of Stock and Equity Interests Owned by Borrower
Schedule D: List of Litigation, Suits, Actions, Complaints, Claims or Charges
Schedule E: List of Borrower’s Executive Management
Ex. B-1: Certificate of Corporate Resolutions of the Board of Directors of
Silverleaf Resorts, Inc.
Ex. C-1: Certificate of Secretary of Silverleaf Resorts, Inc.

 